Appellant was convicted under an information charging him with the commission of the crime of manslaughter by means of the unlawful and culpable negligence in the driving of an automobile.
From judgment of conviction he has perfected his appeal.
The record shows that while appellant was lawfully driving along a paved highway a little girl, who with her parents had alighted from another automobile for the purpose of gathering wild flowers, suddenly attempted to run across the highway (from the side where her father was with her to the other side where her mother was gathering flowers) immediately in front of the on-coming automobile driven by appellant and was struck and killed by such automobile.
The evidence fails to show that appellant in the driving of the automobile was guilty of driving same in an unlawful manner or that he was then and there guilty of culpable negligence as defined by us in Cannon v. State, 91 Fla. 214, *Page 154 107 So. 360, 361. See also Franklin v. State, 120 Fla. 686,163 So. 55; Pitts v. State, 134 Fla. 626, 184 So. 646; Ehrens v. Miami Transit Co., 155 Fla. 394, 20 So. 2d 261.
It, therefore, follows that I think the judgment should be reversed.
BARNS, J., concurs.